DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 9/11/20, which is entered.

Drawings
Applicant’s arguments and amendments, see pages 8 and 9, filed 9/11/20, with respect to an objection to the drawings have been fully considered and are persuasive.  The objection of 6/11/20 has been withdrawn. 

Specification
Applicant’s arguments and amendments, see pages 8 and 9, filed 9/11/20, with respect to an objection to the specification have been fully considered and are persuasive.  The objection of 6/11/20 has been withdrawn.

Claim Objections
Applicant’s arguments and amendments, see page 8, filed 9/11/20, with respect to an objection to claims 1 and 11 have been fully considered and are persuasive.  The objection of 6/11/20 has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 7, 8, 10, 15 – 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ali (US 9,845,969 B2) (hereinafter “Ali”) in view of Akhtar (US 6,688,966 B2) (hereinafter “Akhtar”) and further in view of Applicant-admitted prior art, .
Regarding claim 1, Ali discloses an air handling unit (100), comprising: a return air inlet (at the end of return air duct 128 in annotated Fig. 2, below, the capitalized annotations denoting claim limitations), a wall, having a first side facing a return air inlet chamber (left side of wall, see annotated Fig. 2) and a second side facing away from the return air inlet (right side, annotated Fig. 2), the wall being a side wall or a back wall of the air handling unit (back wall in annotated Fig. 2), one or more fans (130), and an exhaust hood (assembly 300 including housing 302) mounted on the second side of the wall (annotated Fig. 2). Ali does not explicitly disclose the one or more fans mounted on the wall such that they extend outwards on the second side of the wall, the one or more fans each having an inlet in fluid communication with the first side of the wall, the exhaust hood having an opening on the bottom allowing air to exit the air handling unit.

    PNG
    media_image1.png
    604
    1048
    media_image1.png
    Greyscale

Akhtar teaches the one or more fans (exhaust fan units 66) mounted on the wall (top wall 72) such that they extend outwards on the second side of the wall (Figs. 2 and 3), the one or more fans each having an inlet (110) in fluid communication with the first side of the wall (fan inlet is in communication with the inside of the roof 72 in Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ali by having the fans mounted on the wall such that they extend outward as taught by Akhtar in order to provide easier access to the fan for service by personnel in the event of a fan motor malfunction or a fan bearing failure.
Akhtar does not explicitly disclose the side of the wall is a second side of a back wall of the air handling unit. However, moving the one or more fans from the top wall of Akhtar to a back wall would have been an obvious matter of rearrangement of parts since shifting the position of the one or more fans would not have modified the operation In re Japikse, 86 USPQ 70 (CCPA 1950). Furthermore, the specification of the present invention says, “It will be appreciated that the fan(s) and damper(s) may be located on another wall other than the back wall 18 (e.g. side wall, top wall). (p. 4 lines 3 – 4, emphasis added.) Akhtar does not explicitly teach the exhaust hood having an opening on the bottom allowing air to exit the air handling unit.
AAPA teaches the exhaust hood (24) having an opening on the bottom (42) allowing air to exit the air handling unit (150, Fig. 6, p. 8 lines 28 - 30). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ali by adding the exhaust hood has an opening on the bottom as taught by AAPA in order to provide for a free flow of exhaust air out of the air handling unit while preventing rain or debris from entering.
Regarding claim 4, Ali further discloses a damper (326) located at an opening (320) of the exhaust hood (300, 302, Fig. 3).
Regarding claim 5, Ali further discloses the one or more fans are two fans (130, there are fans behind the shutter assemblies 300, and there are four fans in this embodiment, col. 3 lines 45 – 51), wherein the two fans are located on the wall in a horizontal line (Fig. 3). Ali discloses everything in the claim except that the two fans in a horizontal line are three fans in a horizontal. However, this limitation would have been obvious to a person having ordinary skill in the art at the time of the invention as an obvious duplication of parts that has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04, VI, B. Here, there is no new and unexpected result.
Regarding claim 7, Ali further discloses the one or more fans are four fans (130, there are fans behind the shutter assemblies 300, and there are four fans in this embodiment, col. 3 lines 45 – 51), and the four fans are located on a back wall of the air handling unit in two horizontal lines of two fans each, and wherein the horizontal lines of two fans are vertically displaced from one another (Fig. 3). Ali discloses everything in the claim except that the four fans are six fans located on the back wall of the air handling unit in horizontal lines of three fans each. However, this limitation would have been obvious to a person having ordinary skill in the art at the time of the invention as an obvious duplication of parts that has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04, VI, B. Here, there is no new and unexpected result.
Regarding claim 8, Ali further discloses the wall is a back wall of the air handling unit (see annotated Fig. 2, above) and wherein the first side (left side) faces an inside of the air handling unit (100) and the second side (right side) faces an outside of the air handling unit (Fig. 2).
Regarding claim 10, Ali as modified by Akhtar as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 10 of this application further discloses at least a portion of the one or more fans extends into the exhaust hood. Ali does not explicitly disclose this additional limitation.
Akhtar further teaches a portion of the one or more fans (fan blades and bearings in Fig. 3) extends into the exhaust hood (112). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ali so that a portion of the one or more fans extends into the exhaust hood 
Regarding claim 15, Ali discloses a method of exhausting air from an air handling unit (100, col. 1 lines 51 – 53), comprising: drawing an exhaust airflow including a portion of a return air flow through an exhaust damper (326, Figs. 2 and 3, col. 1 lines 60 – 64), using one or more fans (130) positioned on a wall of the air handling unit (annotated Fig. 2, above), directing the exhaust airflow into an exhaust hood mounted on said side wall or said back wall of the air handling unit (through the open frame, 300, 302, Figs. 2 and 3, col. 1 lines 60 – 64). Ali does not explicitly disclose the one or more fans are cantilevered on a side wall or a back wall of the air handling unit; the exhaust airflow leaving the exhaust hood by an opening provided on a bottom of the exhaust hood.
Akhtar teaches the one or more fans (exhaust fan units 66) are cantilevered on a wall (top wall 72) of the air handling unit (Fig. 3).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ali by having the fans cantilevered on the wall as taught by Akhtar in order to provide easier access to the fan for service by personnel in the event of a fan motor malfunction or a fan bearing failure. 
Akhtar does not explicitly disclose the one or more fans are cantilevered on a side wall or a back wall of the air handling unit. However, moving the one or more fans from the top wall of Akhtar to a back wall would have been an obvious matter of rearrangement of parts since shifting the position of the one or more fans would not have modified the operation of the device. MPEP 2144.04, VI, C, citing In re Japikse, 86 side wall, top wall). (p. 4 lines 3 – 4, emphasis added.) Akhtar does not explicitly teach the exhaust airflow leaving the exhaust hood by an opening provided on a bottom of the exhaust hood. 
AAPA teaches the exhaust airflow leaving the exhaust hood (24) by an opening provided on a bottom of the exhaust hood (42, Fig. 6, p. 8 lines 28 – 30). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ali by adding the exhaust hood has an opening on the bottom as taught by AAPA in order to provide for a free flow of exhaust air out of the air handling unit while preventing rain or debris from entering.
Regarding claim 16, Ali as modified by Akhtar as described above teaches all the elements of claim 15 upon which this claim depends. However, claim 16 of this application further discloses the exhaust hood surrounds the one or more fans. Ali does not explicitly disclose this additional limitation. 
Akhtar teaches the exhaust hood (112) surrounds the one or more fans (unnumbered but shown in Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Ali by specifying that the exhaust hood surrounds the one or more fans as taught by Akhtar in order to make the fans more accessible to repair personnel in the event of a fan malfunction since it is easier to remove the hood than an entire wall of the air handling unit.
Regarding claim 17, Ali as modified by Akhtar as described above teaches all the elements of claim 15 upon which this claim depends. However, claim 17 of this application further discloses the exhaust airflow exits the air handling unit through a screen in the exhaust hood. Ali does not explicitly contain this additional limitation.
Akhtar teaches the exhaust airflow exits the air handling unit (50) through a screen in the exhaust hood (exhaust fan unit 66 including skirt 112 and unnumbered screen seen in Fig. 3, see airflow arrows). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Ali by adding the air flowing through a screen as taught by Akhtar in order to provide a structure that will prevent bugs, birds, and debris from entering the air handling unit.
Regarding claim 19, Ali further discloses the exhaust damper (damper 326 within exhaust hood 300, 302) is associated with one of the one or more fans (130, col. 3 lines 45 – 48, annotated Fig. 2, above). 
Regarding claim 20, Ali further discloses the wall divides an interior of the air handling unit from an exterior of the air handling unit (configuration of annotated Fig. 2, above).
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ali as modified by Akhtar and AAPA as applied to claims 1 and 15 respectively above, and further in view of Hopkins (US 7,597,534 B2) (hereinafter “Hopkins”). Hopkins is also in the Applicant’s field of endeavor, an air handling unit having a plurality of fans. These four references, when considered together, teach all of the elements recited in claims 2 and 18. 
Regarding claims 2 and 18, Ali as modified by Akhtar and AAPA as described above teaches all the elements of claims 1 and 15 upon which these claims depend. However, claims 2 and 18 of this application further discloses the one or more fans are each motorized impellers comprising: a fan wheel, a motor, and a variable-frequency drive controlling a speed of the motor. Ali as modified by Akhtar and AAPA does not explicitly contain this additional limitation.
Hopkins teaches the one or more fans (fan units 200) are each motorized impellers comprising: a fan wheel (unnumbered but seen in Fig. 16), a motor (208), and a variable-frequency drive (300, Fig. 13) controlling a speed of the motor (col. 6 lines 42 – 46. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus and method of Ali to specify that the fan has the structures taught by Hopkins in order to enable an operator vary the flow rate of air through the air handler so that the desired number of air changes per hour in the room or building can be maintained.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ali as modified by Akhtar and AAPA as applied to claim 1 above, and further in view of Chee et al (US 7,093,452 B2) (hereinafter “Chee”). Chee is also in the Applicant’s field of endeavor, an air handling unit having fans and dampers. These four references, when considered together, teach all of the elements recited in claim 3. Ali as modified by Akhtar and AAPA as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses a damper associated with each of the one or more fans, and wherein the damper is located .
Chee teaches a damper (15) associated with each of the one or more fans (24), and wherein the damper is located between the return air inlet (13) and the inlet of a fan associated with the damper (24, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ali by adding a damper associated with the fan as taught by Chee in order to enable an operator to modify the airflow through the air handing unit to a desired rate if the fan and motor have only a single speed.
Claims 11 – 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ali as modified by Akhtar. These two references, when considered together, teach all of the elements recited in claims 11 – 13 and 21 of this application.
Regarding claim 11, Ali discloses a rooftop air handling unit (100), comprising: a return air inlet (at the end of return air duct 128, Fig. 2), a chamber in fluid communication with the return air inlet (return inlet chamber, annotated Fig. 2, above), the chamber defined in part by a first wall (right end, Fig. 2), wherein the first wall has a first side facing a return air inlet chamber (left side of the wall) and a second side facing away from the return air inlet (right side of the wall) and the first wall is a side wall or a back wall of the rooftop air handling unit (back wall as shown in annotate Fig. 2), one or more fans (130), an exhaust hood (assembly 300 including housing 302) mounted on a second side of the first wall (annotated Fig. 2), the exhaust hood having an opening configured to allow air to leave the air handling unit (opening 320, Fig. 3), a supply blower, a coil, located between the mixbox and the supply blower (118), and a supply 
Akhtar teaches the one or more fans (exhaust fan units 66) mounted on the first wall (72) such that they extend outwards on the second side of the wall (Figs. 2 and 3), the one or more fans each having an inlet (110) in fluid communication with the first side of the wall (fan inlet is in communication with the inside of the top wall / roof 72 in Fig. 3), a mixbox damper (64 in Fig. 2, or 253 in Fig. 9), located on a second wall of the chamber (the unnumbered damper frame in Figs. 2 and 3, or the unnumbered wall surrounding the damper 253 in Fig. 9), the mixbox damper providing fluid communication between the chamber and a mixbox (78, which is a functional limitation that Akhtar can perform as seen in the configurations of Figs.2, 3, and 9). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ali by adding the fan configuration of Akhtar in order to provide easier access to the fan for service by personnel in the event of a fan motor malfunction or a fan bearing failure. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ali by adding the mixbox and damper as taught by Akhtar in order to better control the amount of air going through the air handling unit.
Akhtar does not explicitly teach the one or more fans on a wall that is a side wall or a back wall of the rooftop air handling unit. However, moving the one or more fans from the top wall of Akhtar to a back wall would have been an obvious matter of rearrangement of parts since shifting the position of the one or more fans would not have modified the operation of the device. MPEP 2144.04, VI, C, citing In re Japikse, 86 USPQ 70 (CCPA 1950). Furthermore, the specification of the present invention says, “It will be appreciated that the fan(s) and damper(s) may be located on another wall other than the back wall 18 (e.g. side wall, top wall). (p. 4 lines 3 – 4, emphasis added.) Akhtar does not explicitly teach the exhaust hood having an opening on the bottom allowing air to exit the air handling unit.
Regarding claim 12, Ali further discloses the first wall is a back wall of the air handling unit (100, see annotated Fig. 2, above) and wherein the first side (left side of wall) faces an inside of the air handling unit and the second side (right side of wall) faces an outside of the air handling unit (annotated Fig. 2).
Regarding claim 13, Ali as modified by Akhtar as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 13 of this application further discloses at least a portion of the one or more fans extend into the exhaust hood. Ali does not explicitly disclose this additional limitation.
Akhtar further teaches a portion of the one or more fans (fan blades and bearings in Fig. 3) extends into the exhaust hood (112). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ali so that a portion of the one or more fans extend into the exhaust hood 
Regarding claim 21, Ali further discloses an exhaust damper (326) located at the opening (320) of the exhaust hood (300, 302, Fig. 2).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ali as modified by Akhtar as applied to claim 11 above, and further in view of Chee et al (US 7,093,452 B2) (hereinafter “Chee”). These three references, when considered together, teach all of the elements recited in claim 14. Ali as modified by Akhtar as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 14 of this application further discloses a damper associated with each of the one or more fans, and wherein the damper is located between the return air inlet and the inlet of a fan associated with the damper. Ali as modified by Akhtar does not explicitly contain this additional limitation.
Chee teaches a damper (15) associated with each of the one or more fans (24), and wherein the damper is located between the return air inlet (13) and the inlet of a fan associated with the damper (24, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ali by adding a damper associated with the fan as taught by Chee in order to enable an operator to modify the airflow through the air handing unit to a desired rate if the fan and motor have only a single speed.

Response to Arguments
Applicant's arguments filed 9/11/20 have been fully considered but they are not persuasive. Independent claims 1, 11, and 15 were amended to require that the fans are mounted on a back wall or side wall, and Akhtar teaches fans on a top wall. Applicant argues on page 10 of the Remarks that neither Ali nor Akhtar teaches this limitation. However, modifying Akhtar to rearrange the fans to be on a back wall is an obvious rearrangement of parts as the Office has more fully set forth in §§ 11, 21, and 37 above. 
On pages 10 – 11 of the Remarks, Applicant also argues that neither Ali nor Akhtar disclose the exhaust hood having an opening at the bottom. In response, the Office has added a reference to Applicant-admitted prior art, Fig. 6 of the present invention, as showing this limitation. This limitation is only in independent claims 1 and 15 and is not found in claim 11. 
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ochi (JP 2003-130416 A) discloses a fan cantilevered off a back wall in an exhaust hood that has an air outlet on the bottom, but is for a range hood and not a rooftop air handling unit.
Kawasaki (US 5,836,297) likewise discloses a fan cantilevered off a back wall in an exhaust hood that has an air outlet on the bottom, but is for a range hood and not a rooftop air handling unit.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746